DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are presently pending in this Application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
The Claims 1-6 and 19 recite a method (process), Claims 7-12 recite a system (machine), and Claims 13-18 recite a non-transitory computer readable storage medium (machine), all of which are within the four statutory categories. Claims 1-19 are directed to an abstract idea as described below.  

Step 2A, Prong One:
Independent Claim 1 recites in part, “a method comprising: acquiring, via a plurality of sensors, electro-cardiogram (ECG) signals over time, each ECG signal acquired via one of the plurality of sensors and representing electrical activity of one of a plurality of different areas of a heart…..determining local activation times (LATs) of each ECG signal… generating first mapping information for visually indicating… generating second mapping information for visually indicating … wherein, potential focal sources of activation of the heart are identified based on the visually indicated number of times at each location on the LAT map and the visually indicated sizes of the R-to-S ratios at each corresponding location on the R- S map”.  Independent Claims 7 and 13 recite a system and a non-transitory computer readable storage medium comprising nearly identical method steps. 
The limitations of “determining local activation times (LATs) of each ECG signal… generating first mapping information for visually indicating… generating second mapping information for visually indicating” as drafted, under their broadest reasonable interpretation, are merely a mental process, because these are steps are akin to having a doctor or other human actor performing a medical diagnosis of a patient and mentally evaluating sensed ECG signals, and then performing graphing/mapping with a pen and paper. For example, “generating mapping information for visually indicating” encompasses nothing more than a user plotting information on a LAT map with visual markers on a piece of paper. Therefore, these steps may be performed mentally by a human actor and plotted using a pen and paper.  Claims 2-6 and 19 depend from Claim 1, Claims 8-12 depend from Claim 7, and Claims 14-18 depend from Claim 13, and these dependent claims only recite additional features of the analysis of the sensed signals and additional evaluation/mapping steps, which may also be performed by a human actor mentally and using a pen and paper. For example, Claims 2, 8, and 14 recite, “calculate[ing] a derivative… and identifying an earliest activation LAT” and Claims 3, 9, and 15 recite “determin[ing], from the plurality of ECG signals, a strongest ECG signal”. 
These limitations are also merely processes to evaluate a sensed signal which may be performed mentally by a human actor, such as by performing calculations, visually comparing charts/plots, and/or by simply using a pen and paper. 
If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 

Step 2A, Prong Two:
The judicial exception is not integrated into a practical application. Claims 1, 7, and 13 only recites the additional limitations “a plurality of sensors “ for “acquir[ing] electro-cardiogram (ECG) signals over time”. Claim 7 additionally recites “a system” and “a processing device comprising one or more processors”. Claim 13 additionally recites “a non-transitory computer readable storage medium in which computer program instructions are stored” and “a computer”.  These additional elements are recited at a high-level of generality (i.e. most generic ECG systems would be known to have these components), and they amount to no more than mere pre-solution activity of data gathering. 
This pre-solution activity of data gathering using sensors and computer/processing elements is well-understood, routine, and conventional in the field of ECG and sensing technology. For example, see the Zhang et al., Simon et al., Fischell et al., Narayan et al., and Bar-Tal et al. references cited below which describes known ECG signal sensing with sensors and computer/processing systems, and ECG signal collection/processing, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known ECG and sensor signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. Therefore, the claimed generic ECG sensors, and computer/processing elements are all well-understood, routine, and conventional in the field of ECG and sensing technology.
Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the claims are directed to an abstract idea.  As described above, dependent Claims 2-6, 8-12, and 14-19 only recite other limitations of evaluating the sensed ECG signal, which may be done mentally by a human actor and/or with a pen and paper. 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A - Prong Two), the additional elements of using “a plurality of sensors”, “a system”, “a processing device comprising one or more processors”, “a non-transitory computer readable storage medium” and “a computer” to perform data analysis of sensed signals amounts to no more than mere instruction to apply the exception using known and generic elements.
The only structural elements recited in the claims are “a plurality of sensors”, “a system”, “a processing device comprising one or more processors”, “a non-transitory computer readable storage medium” and “a computer”.  These additional elements are recited at a high-level of generality (i.e. most generic ECG systems would be known to have these components), and only provide conventional, well-known sensing and computing functions that do not add meaningful limits to practicing the abstract idea.
 The ECG sensing steps of Claims 1, 7, and 13, amount to no more than mere pre-solution activity of data gathering, and this pre-solution activity of data gathering using  sensors is well-understood, routine, and conventional in the field of ECG technology.  For example, see the Zhang et al., Simon et al., Fischell et al., Narayan et al., and Bar-Tal et al. references cited below which describes known ECG signal sensing with sensors, and ECG signal collection/processing with computer systems, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known ECG signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. 
Furthermore, the “calculating”, “generating”, and “comparing” steps of Claims 1-19 do not recite any additional structural elements or limitations on practical applications (e.g. specific treatment). Therefore, the claims are not patent eligible.


Therefore, Claims 1-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,006,887. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical subject matter with minor rewording of the analysis/mapping steps. Claims 1-6 and 19 of the present application generally correspond to Claims 1-7 of U.S. Patent No. 11,006,887; Claims 7-12 correspond to Claims 8-13; and Claims 13-18 correspond to Claims 14-19. The claims of the present application are broader in scope than those of U.S. Patent No. 11,006,887, and more generically recite the “determination of an earliest LAT” steps. Therefore, Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,006,887.
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  the claims recite both “LATs” and “LATS” (e.g. Line 14 of Claim 1, Line 15 of Claim 7, Line 17 of Claim 13). It appears that “LATS” is a typographical error and should be amended to “LATs”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 7, and 13, the claims recite “in which at least one of the plurality of LATS is an earliest LAT”. However, it is unclear in the context of the claim what is intended by the meaning of “an earliest LAT” – such as chronological time point, a length of time, a location on a map, etc. Therefore, these limitations are indefinite. For purposes of examination, these limitations will be interpreted to be “a chronologically earliest LAT”.  Claims 2-6, 8-12, and 14-19 are rejected for depending on Claims 1, 7 and 13. Appropriate correction or clarification is required.

Regarding Claims 2, 3, 8, 9, 14 and 15 recite “an earliest activation LAT”. However, it is unclear as to which LAT an “activation LAT” is referring - either the “earliest LAT” previously recited in the independent claims (e.g. Line 14 of Claim 1, Line 15 of Claim 7, Line 17 of Claim 13), and a different type of LAT (i.e. specifically an “activation LAT”). For purposes of examination, these limitations will be interpreted to be “an earliest LAT”. Claims 4, 10, and 16 are rejected for depending on Claims 3, 9, and 15 respectively. Appropriate correction or clarification is required. 
Regarding Claims 4, 10, and 16, the claims recite “wherein the number of times at each location of the LAT map”. However, it is unclear as to whether “the number of times” is referring to the step of “identifying a plurality of LATs determined to be part of a same cardiac activation cycle” or “ a number of instances, during a period of time that includes multiple cardiac activation cycles, in which at least one of the plurality of LATS is an earliest LAT”, as recited in independent Claims 1, 7, and 13, particularly since “earliest” is unclear in the context of the independent claims (see 35 USC 112 rejection above).  For purposes of examination, these limitations of Claims 4, 10, and 16 will be interpreted to be, “wherein the number of instances at each location of the LAT map”. Appropriate correction or clarification is required.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), 35 USC 101, and Double Patenting rejections, set forth in this Office action.
Prior Art
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Zhang (US Publication No. 2012/0232417) discloses a method of identifying focal sources (cardiac rotors, Abstract, Paragraph 0007), the method comprising: detecting, via a plurality of sensors, electro-cardiogram (ECG) signals over time (surface ECG and intracardiac electrograms, Paragraph 0007, 0027, 0029), each ECG signal detected via one of the plurality of sensors having a location in a heart and indicating electrical activity of the heart (surface ECG and intracardiac electrograms, Paragraph 0007, 0027, 0029), each signal comprising at least an R wave and an S wave (Paragraph 0007, 0023, 0039, R/S waves, 812, Fig. 8); creating an R-S map comprising an R-to-S ratio for each of the plurality of ECG signals (signal/component mapping, Paragraph 0039-0040, 0048, 0052), the R-to-S ratio comprising a ratio of absolute magnitude of the R wave to absolute magnitude of the S wave (ratio calculations, Paragraph 0029, 0030, 0039-0040, 0045, step 816, Fig. 8); identifying, for each of the plurality of ECG signals, one or more local activation times (LATs) (cardiac activations, Paragraph 0023, 0027, 0029-0030); further using correlations to identify the focal sources (such as rotor location, Paragraph 0007, 0040, 0045, 0048, Abstract), further wherein the step of identifying one or more LATs (Paragraph 0023, 0027, 0029-0030) further calculating a derivative for each of the R-S ratios (derived from signal component values, Paragraph 0026, 0031-0033, 0035, 0041); and identifying an earliest activation LAT having largest negative value of the calculated values of the R-S ratios (detecting earliest events based on derived values, Paragraph 0028, 0039-0040, 0046, 816, 820, 823, Fig. 8).

Simon et al. (US Publication No. 2013/0131746) discloses a system and method of determining atrial fibrillation using detected cardiac signals by peak detection within the spectrum of the atrial electrocardiogram and cardiac mapping (Paragraph 0036-0038, 0064, 0075-0076).
Fischell et al. (US Publication No. 2011/0125041) discloses a system and method for detecting cardiac signals, wherein the choice of measured features for each heartbeat, are different as a function of beat type for the sinus and LBBB heartbeats, and/or the measured features of each heartbeat are the same for both beat types, but the measurement protocol for deriving each feature varies according to beat type (Abstract, Paragraph 0008, Claims 1-2).  
Narayan et al. (US Publication No. 2004/0059237) discloses a method and system of analyzing surface electrocardiographic and intracardiac signals to identify and separate electrical activity corresponding to distinct but superimposed events in the heart, and assessing the spatial phase, temporal phase, rate, spectrum and reproducibility of each event to determine uniformity of activation in all spatial dimensions (Abstract, Paragraph 0022-0026).  
Bar-Tal et al. (US Publication No. 2016/0045123) discloses a system and method of recording electrograms from a multi-electrode probe at respective locations in the heart, determining slopes and annotations in the electrograms within time windows, establishing relationships among the slopes and annotations of the electrograms, and determining lines of conduction block in the heart from the relationships, including mapping (Abstract, Paragraph 0011, 0015, 0018, 0022). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792